Citation Nr: 1452450	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for ischemic heart disease (IHD), rated 10 percent prior to May 12, 2014, and rated 30 percent as of May 12, 2014. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from September 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A September 2014 rating decision assigned an increased rating of 30 percent for coronary artery disease, effective May 12, 2014.  However, as that increase does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in April 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to December 12, 2011, the Veteran's IHD was manifested by a workload of 7 to 10 METs with symptoms of fatigue and a left ventricular ejection fracture of, at worst, 77 percent.  

2.  Beginning December 12, 2011, the Veteran's IHD has been manifested by cardiac hypertrophy or dilatation, confirmed by nuclear stress test and later chest X-rays and electrocardiogram (EKG). 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent were not met prior to December 12, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for a 30 percent rating, but not higher, for IHD have been met as of December 12, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in January 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran's IHD is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, pertaining to arteriosclerotic heart disease (coronary artery disease).  Under that diagnostic code, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

A 30 percent rating is warranted for a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014). 

A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  

A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he should be assigned a higher rating for IHD because the symptoms he experiences are worse than the rating assigned.

At a March 2009 VA diabetes mellitus examination, the Veteran denied a history of angina, dyspnea, syncope, and lightheadedness.  He reported that while it was available for use, he had not actually needed to take Nitroglycerin for treatment of IHD in the prior four years.  Upon physical examination there was regular rate and rhythm with no murmur, rub, or gallop noted.  The point of maximal impact (PMI) was not palpable and carotid pulses were normal and equal.  There was no peripheral edema or chronic venous stasis changes noted.  There were no active varicosities or ulcerations noted.  Pedal pulses were equal.

In a November 2011 IHD Disability Benefits Questionnaire (DBQ) submitted by the Veteran's VA Medical Center primary care provider, it was noted that the Veteran did not have chronic congestive heart failure (CHF).  The Veteran reported experiencing dyspnea, but denied fatigue, angina, dizziness, and syncope.  The Veteran's METs were noted to be in the 7 to 10 range, which was consistent with the activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging at a rate of six miles per hour.  The Veteran's left ventricular ejection fraction (LVEF) was noted to be 85 percent, based on a September 2010 test.  

At a June 2014 VA examination, the Veteran reported that he took continuous medication for his heart disability of Prazosin, Lovastatin, and Aspirin.  The examiner noted that the Veteran did not have congestive heart failure.  The Veteran was noted to have METs in the 7 to 10 range, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging at a rate of six mph.  At that MET range, the Veteran reported fatigue.  The Veteran was noted to have cardiac hypertrophy or dilatation upon a May 2013 chest X-ray, a May 2013 electrocardiogram (EKG), and a December 2011 nuclear stress test.  The Veteran's LVEF was 87 percent, based on a December 2011 test.  The examiner noted that the Veteran's IHD had an impact on his ability to work in that he was restricted from continual strenuous activities.  

A review of the record shows that the Veteran received periodic treatment for IHD at a VA facility.  A review of the VA treatment notes of record shows that the Veteran's cardiac disability was noted to be stable at annual examinations in May 2012 and May 2013.  The Veteran underwent a nuclear stress test in April 2010, the results of which were noted to be normal with no evidence of decreased vascular reserve.  The Veteran's LVEF was noted to be 77 percent at that time.  In September 2010, the Veteran underwent another nuclear stress test.  The results of which were that it was a normal myocardial perfusion examination without evidence of ischemia or prior infarct.  The Veteran's LVEF was noted to be 85 percent at that time.  In December 2011, the Veteran had another nuclear stress test, the results of which were normal with no evidence of significant diminished vascular reserve.  The Veteran's LVEF was noted to be 87 percent at that time.  There is no indication from the VA Medical Center treatment notes of record that the Veteran's METs are lower than those reported at his VA examinations.  

The Board finds that the Veteran is entitled to a 30 percent rating for his IHD beginning December 12, 2011.  On nuclear stress test of that date, the Veteran was noted to have cardiac hypertrophy or dilatation.  Those findings were later confirmed by May 2013 chest X-rays and electrocardiogram.  Therefore, the Board finds that as of December 12, 2011, the symptoms of the Veteran's IHD more closely approximated the criteria for a 30 percent rating than a 10 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).
Consideration has been given to assigning an initial rating in excess of 10 percent prior to December 12, 2011.  However, prior to that date, there is no indication from the record that the Veteran had a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; nor is there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  In fact, the Veteran was consistently reported to have a workload of 7 to 10 METs and there was no evidence of cardiac hypertrophy or dilatation prior to December 12, 2011.  Therefore, an initial rating in excess of 10 percent prior to December 12, 2011, is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

Consideration has been given to assigning a rating in excess of 30 percent as of December 12, 2011.  However, there is no indication that the Veteran had episodes of acute congestive heart failure; a workload of 3 to 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Veteran was consistently reported to have a workload of 7 to 10 METs and it was specifically noted that he did not have CHF.  The Veteran's LVEF, at worst, was 77 percent.  Therefore, a rating in excess of 30 percent beginning is not warranted at any time during the appeal period.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the IHD is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for a higher rating.  The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned rating, and the disability's effect on the Veteran's employment has been contemplated in the separate assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The evidence does not otherwise show marked interference with employment due to the heart disability.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.
 
Accordingly, the Board finds that the evidence supports the assignment of a 30 percent rating for IHD as of December 12, 2011.  However, the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to December 12, 2011, and against the assignment of a rating in excess of 30 percent as of December 12, 2011.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating greater than 10 percent, prior to December 12, 2011, for ischemic heart disease, is denied.

Entitlement to a rating of 30 percent, but not higher, beginning December 12, 2011, for ischemic heart disease is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


